Edward Tyng Esqr Treasuror for the County of Suffolke plaint. conta William Gilbert, Ioseph Weeden & William Mumford or either *990of them Defendts for not paying the Summe of Ten pounds in money for the paymt whereof they are jointly and severally bound as by bond datd 9th xbr 1678. declared forfited by [ 562 ] The last County Court in Boston: . . . The Iury . . . found for the plaint. forfiture of the bond ten pounds money and costs of Court Ypon Request of the Defendt Gilbert The Court chancered this Forfiture to five pounds in money & costs of Court Allowed twelve Shillings.
Execution issued. 5° March. 1678/9.